Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  Regarding claim 5, Applicant is claiming in line 1, “The method of claim 0,” which appears to be a typing error.   Since claim 6 depends on claim 5, claim 6 is objected to as well. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4, 6-12, 14, 16 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (USPGPUB 2022/0053517) in view of Venkatram et al (US PGPUB 20210037556.)



Regarding claim 1, 11 and 20, Kim et al disclose teach receiving, by a wireless device from a base station, a first system information block (see Fig. 2F, BS transmit SIB1 to UE (wireless device),) transmitting, based on the broadcast status parameter, a radio resource control (RRC) request to establish an RRC connection for the sidelink communication (see para: 0361, 0363, 0364, UE transmit RRCSYSTEMInfoRequest message based on BroadcastStatus, RRC connection established for sidelink communication, see para: 0235, 0236, 0240 & 0292); 
transmitting, based on the RRC connection, a sidelink request for a sidelink resource for the sidelink communication (see para: 0218, 0283, 0292, 0347, transmit and receive w/r wireless device (UE) supports V2X sidelink communication/request based on RRC connection mode, sidelink resources used for managing sidelink resources for sidelink communication);                                         and receiving an RRC message indicating the sidelink resource (see abstract, RRC message received includes sidelink frequency resource information.)
In addition, Kim et al further disclose a processor, memory for storing instructions (see Figure 1J &1K, processor, memory/storing unit for storing instructions.)
Although Kim et al teach receiving, by a wireless device from a base station, a first system information block as indicated above, Kim et al fail to teach receiving, by a wireless device from a base station comprising a broadcast status parameter indicating that a second system information block for a sidelink communication is provided on-demand, in analogous art, Venkatram et al disclose receiving, by a wireless device from a base station, a first system information block (see Figure 1B, para: 0067 a first SIB1) comprising a broadcast status parameter (see Fig. 1B, 5, para: 0107, broadcast status) indicating that a second system information block for a sidelink communication is provided on-demand (see Figure 1A,  6A, 8B, para: 0098 thru para: 0103, SI broadcast indicate second SI provisioned on-demand); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date to implement receiving, by a wireless device from a base station comprising a broadcast status parameter indicating that a second system information block for a sidelink communication is provided on-demand as taught by Venkatram et al with the teachings of Kim et al for the purpose of further manage resources in a NR system as well as minimize latency. 

Regarding claim 2 and 12, Kim et al disclose wherein the sidelink request comprises at least one of: a system information request for the second system information block (see para: 0361, RRCsysteminforequest message); or sidelink user equipment information (see abstract, para:     SI request the other (second SI on demand.)  

Regarding claim 4 and 14, Kim et al further disclose wherein the transmitting the RRC request comprises transmitting the RRC request further based on one or more conditions to establish an RRC connection for the sidelink communication being met (see para: 0361, 0363, 0364, UE transmit RRCSYSTEMInfoRequest message based on BroadcastStatus, RRC connection established for sidelink communication, see para: 0235, 0236, 0240 & 0292, RRC request to establish RRC connection.)

Regarding claim 6 and 16,  Kim et al fail to disclose receiving the one or more conditions, wherein the one or more conditions comprise at least one of: a service type of sidelink packets (see para: 0128, type or service) a quality of service (QoS) requirement of the sidelink packets (see para; 0165 & 0173, QoS ); a frequency of a cell on which the wireless device is camped (see para: 0273); an area of a cell on which the wireless device is camped; or a timer for the one or more conditions is running (see para: 0199, timer or one or more processes.)  

Regarding claim 7 and 17, Kim et al further disclose receiving, an RRC response comprising the second system information block, wherein the RRC response is: an RRC setup message (see para: 0165, RRC connection setup and release); an RRC resume message (see para: 0082, RRC resume message); an RRC reestablishment message; or an RRC release message (see para: 0082, release procedure.)  

Regarding claim 8 and 18, Kim et al  further disclose wherein the RRC message comprises at least one of: one or more sidelink resources (see para: 0218, sidelink resource); one or more sidelink operation configurations (see para: 0243, sidelink configured); one or more first validity conditions for the one or more sidelink resources (see para: 0242, 0243, valid conditions associated with sidelink resource); or one or more second validity conditions for the one or more sidelink operation configurations.

Regarding claim 9 and 19, Kim et al further disclose wherein: the RRC message comprises one or more validity conditions for one or more sidelink resources, the one or more validity conditions comprising at least one of: an area; a frequency; time value; or one or more RRC states allowed to perform the sidelink communication (see abstract, para: 0004, 0070, sidelink frequency, time, value); and the method further comprises performing, based on the sidelink resource of the one or more sidelink resources and the one or more validity conditions of the sidelink resource being met, the sidelink communication (see para: 0233, 0234, 0237, sidelink resources w/r valid conditions.)  

Regarding claim 10, Kim et al further disclose wherein: the RRC message comprises one or more validity conditions for one or more sidelink operation configurations, the one or more validity conditions comprising at least one of a synchronization configuration; a sensing configuration for a resource selection; a zone configuration; a configuration for a sidelink prioritization (see para: 0283, sidelink packet priority); or a measurement and reporting configuration for a sidelink (see para: 0124, 0229, measure and report config); and the method further comprises performing, based on a sidelink operation configuration of the one or more sidelink operation configurations (see para: 0382, 0385, operation sidelink) and the one or more validity conditions of the one or more sidelink operation configurations being met, the sidelink communication.  

Claims 3, 5, 13 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (USPGPUB 2022/0053517) in view of Venkatram et al (US PGPUB 20210037556) as applied to claim 1,2, 7-12 and 17-20 above, and further in view of Chen (USPGPUB 20200163046.)

Regarding claim 3 and 13,  Kim et al fail to teach determining, based on the first system information block, to refrain from transmitting a system information request for the second system information block, wherein the transmitting the RRC request is based on the determining.  However, in analogous art, Chen disclose based on the first system information block, to refrain from transmitting a system information request for the second system information block, wherein the transmitting the RRC request is based on the determining (see para: 0073 & 0153, avoid/stop transmitting second SI/system interference.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement determining, based on the first system information block, to refrain from transmitting a system information request for the second system information block, wherein the transmitting the RRC request is based on the determining as taught by Chen with the combined teachings of Kim et al and Venkatram et al for the purpose of further minimizing latency and increasing throughput in a telecom system.

Regarding claim 5 and 15, Kim et al fail to teach determining to refrain from transmitting a system information request for the second system information block based on the one or more conditions being met.  However, in analogous art, Chen disclose determining to refrain from transmitting a system information request for the second system information block based on the one or more conditions being met (see para: 0073 & 0153, avoid/stop transmitting second SI/system interference.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement determining to refrain from transmitting a system information request for the second system information block based on the one or more conditions being met as taught by Chen with the combined teachings of Kim et al and Venkatram et al for the purpose of further minimizing latency and increasing throughput in a telecom system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
May 24, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467